Case: 21-50109     Document: 00516134118         Page: 1     Date Filed: 12/16/2021




              United States Court of Appeals
                   for the Fifth Circuit                            United States Court of Appeals
                                                                             Fifth Circuit

                                                                           FILED
                                                                   December 16, 2021
                                  No. 21-50109                        Lyle W. Cayce
                                Summary Calendar                           Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Lamar Leon Moore,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                            USDC No. 7:19-CR-31-1


   Before Higginbotham, Higginson, and Duncan, Circuit Judges.
   Per Curiam:*
          In 2019, Lamar Leon Moore, federal prisoner # 24989-480, was
   convicted of possession with intent to distribute 50 grams or more of actual
   methamphetamine and sentenced to 210 months of imprisonment and five
   years of supervised release. In 2020, Moore moved for compassionate



          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-50109      Document: 00516134118           Page: 2   Date Filed: 12/16/2021




                                     No. 21-50109


   release based on the COVID-19 pandemic, the prison’s failure to protect
   inmates from the virus, his health, and the need to act as a caregiver for his
   mother and to be a father to his children.
          We review a district court’s denial of compassionate release for abuse
   of discretion. See United States v. Chambliss, 948 F.3d 691, 693 (5th Cir.
   2020). An abuse of discretion occurs if the district court “bases its decision
   on an error of law or a clearly erroneous assessment of the evidence.” Id.
   (internal quotation marks and citation omitted).
          Here, the district court denied relief on the merits “[a]fter
   considering the applicable factors provided in 18 U.S.C. § 3553(a) and the
   applicable policy statements issued by the Sentencing Commission, as well
   as taking into consideration [Moore’s] criminal activity while incarcerated.”
   The Government concedes that there is no evidence of Moore engaging in
   criminal activity while incarcerated but has not shown that the district
   court’s erroneous assessment of the evidence was harmless. See United
   States v. Garcia, 655 F.3d 426, 432 (5th Cir. 2011).
          Accordingly, the order denying compassionate release pursuant to 18
   U.S.C. § 3582(c)(1)(A) is VACATED, and this matter is REMANDED
   for the district court’s reconsideration.




                                          2